DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The ratio of claim 4 is believed to be a typographical error.  The ratio should likely read 1:1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11-13, and 15-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Klein, US 2002/0031487.
Klein teaches a clear and translucent hair treatment composition comprising 5% cetrimonium chloride, 0.5% additional cationic surfactant/salt, 4% lauryldimethylamine oxide, 0.8% thickener, and the balance water (¶50, hair rinse 9).  As this example contains greater cationic surfactant than nonionic surfactant, and is clear, the examiner maintains the ratio and transparent claim limitations are satisfied.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 
With respect to claim 22, as a conditioner is applied to the skin (scalp) and rinsed off, the examiner maintains this claim is satisfied. 

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al, US 2016/0030319.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Liu et al teach a liquid hand soap comprising 2.4% cetrimonium chloride, 1.2% lauramidopropyl dimethyl amine oxide, 0.4% myristylamidopropyl dimethyl amine oxide, 0.6% cocomonoethanolamide, PEG-120 methyl glucose dioleate, 0.13% benzalkonium chloride (surfactant and salt), and the balance water (¶26).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to present claim 21, as the composition is identical to the one claimed, the examiner maintains the composition of the reference will have the same properties as the composition claimed.

Claims 1, 2, 4-11, 13, and 16-22 are rejected under 35 U.S.C. 102(a1) as anticipated by Taylor et al, US 2003/0022941
Taylor et al teach an antibacterial composition comprising 1.5% alkyl glucoside, benzethonium chloride, 4.2% quaternary ammonium surfactant, PEG-120 methyl glucose dioleate, 2.25% amine oxide, 0.51% NaCl, and the balance water (¶152, example 8C).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to present claim 21, as the composition is identical to the one claimed, the examiner maintains the composition of the reference will have the same properties as the composition claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 2002/0031487.
Klein is relied upon as set forth above.  Suitable thickeners of the invention include PEG-120 methyl glucose dioleate (¶22).  It would have been obvious for one of ordinary skill in the art to formulate hair rinse 9 with a well-known thickener with complete confidence of successfully forming an effective hair rinse as thickeners are taught as suitable additives of the reference.  

Claims 1-9, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeSzalay, US 2018/0153786.
DeSzalay teaches an antimicrobial cleansing composition comprising 0.2% BZK, 3% cetrimonium chloride, 5% amine oxide surfactant (examiner’s note: the reference refers to “amide oxide”, however this is an error and amine oxide is the correct surfactant), 0.1% cocomonoethanolamide, 0.2% chelant salt, 1% PEG-150 distearate and the balance water (page 13, example E6).  Preferred amounts of cationic surfactant are 7.5% (example E4).  It would have been obvious for one of ordinary skill in the art to use greater amounts of cationic surfactant in example E6 with complete confidence of successfully forming an effective cleansing composition.  With respect to present claim 21, note that these compositions may be transparent (¶105).

Claims 1-9, 11-13, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al, US 2013/0035396.
Moen et al teach an antimicrobial cleansing composition comprising 0.88% cationic antimicrobial, 0.95% cetrimonium chloride, 0.95% cocoamidopropylamine oxide surfactant, 0.1% chelant salt and 92.54% water (¶55, formulation 2).  Suitable thickeners of the invention include PEG-150 distearate (¶35), and suitable antimicrobial agents are BZK that may be included in amounts up to 10% (claims 1 and 4).  It would have been obvious for one of ordinary skill in the art to formulate formulation 2 with a well-known thickener and antimicrobial agent with complete confidence of successfully forming an effective cleansing composition.  

Claims 1, 4-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al, US 5,723,111.
Glover et al teach a crystal clear hair conditioner comprising 7% cationic surfactants including cetrimonium bromide, 6% nonionic surfactants including diethanolamide, and 79% water (col. 5, example II).  As this example contains greater cationic surfactant than nonionic surfactant, and is crystal clear, the examiner maintains the ratio and transparent claim limitations are satisfied.  Suitable thickeners of the invention include PEG-120 methyl glucose dioleate (col. 4, lines 1-15), and suitable cationic conditioners of the invention include cetyltrimethylammonium chloride, a surfactant and salt (col. 4, lines 43-46).  It would have been obvious for one of ordinary skill in the art to formulate example 2 with these well-known surfactants and thickener with complete confidence of successfully forming an effective conditioner.  
With respect to claim 22, as a conditioner is applied to the skin (scalp) and rinsed off, the examiner maintains this claim is satisfied. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al, US 2003/0022941.
Taylor et al are relied upon as set forth above.  Suitable and preferred nonionic surfactants of the invention include cocoamidopropyl amine oxide (example 8A) and cocomonoethanolamide (¶103).  Preferred antibacterial agents of the invention include BZK (¶140).  It would have been obvious for one of ordinary skill in the art to formulate example 8 with well-known nonionic surfactants and antimicrobials in place of or in addition to the nonionic surfactants already present in example 8 with complete confidence of successfully forming an effective antibacterial composition.  
With respect to present claim 15, the thickener may be present in preferred amounts as low as 0.5% (¶89).  It is well within the sphere of confidence of one of ordinary skill in the art, depending on the desired viscosity, to adjust the amount of thickener present in example 8 and still maintain an effective antibacterial composition.
With respect to the composition being transparent, note that the reference contains at least one example that is clear (example 3A).  Clearly then, Taylor is aware of the parameters necessary to achieve a transparent composition and so it would have been obvious for one of ordinary skill in the art to prepare example 8 as a clear composition with confidence of forming an effective antibacterial composition.

Claims 1-13, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al, US 7,169,193.
Kleen et al teach a shampoo comprising 4% alkyl glucoside, 0.8% quaternary ammonium surfactant, 0.5% PEG-120 methyl glucose dioleate, 0.2% NaCl, and the balance water (col. 29, example 2.8).  These compositions may contain up to 5% cationic surfactant in a particularly preferred amount (col. 15, lines 44-48), and cetrimonium chloride and benzalkonium chloride are suitable cationic surfactants of the invention (col. 15, lines 10-20).  It would have been obvious for one of ordinary skill in the art to formulate example 2.8 with at least 4% cationic surfactant, and so satisfy the ratio of present claim 1 with complete confidence of successfully forming an effective shampoo.  Furthermore, it would have been obvious for one of ordinary skill in the art to use well-known cationic surfactants in addition to or in place of the cationic surfactant in example 2.8 with complete confidence of successfully forming an effective shampoo. 
With respect to present claim 13, amine oxide surfactants may be used in the invention (col. 14, line 24).
With respect to present claim 18, preferred amounts of water in these shampoos exceed 70% (see example 2.9).

Claims 1, 4-9, 11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al, US 5,723,111.
Glover et al teach a hair conditioner comprising 3% cationic surfactant, 1% nonionic surfactant, 0.5% thickener, and 89.7% water (col. 6, example III).  Suitable thickeners of the invention include PEG-120 methyl glucose dioleate (col. 4, lines 1-15), suitable nonionic surfactants of the invention include cocomonoethanolamide (col. 3, lines 20-30), and suitable cationic conditioners of the invention include cetyltrimethylammonium chloride col. 4, lines 43-46).  It would have been obvious for one of ordinary skill in the art to formulate example 3 with these well-known surfactants and thickener with complete confidence of successfully forming an effective conditioner.  
With respect to present claim 21, note that these conditioners are clear (example II).  With respect to claim 22, as a conditioner is applied to the skin (scalp) and rinsed off, the examiner maintains this claim is satisfied. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761